Sognier, Judge.
Cable Atlanta, Inc. failed to answer garnishment proceedings and Georgia-Quebec Associates, Ltd. obtained a default judgment against it. Cable Atlanta filed a motion for relief from default, paid costs, and filed an affidavit stating it was not indebted to the defendant. After a hearing, the trial court granted Cable Atlanta’s motion for relief and *312modified the judgment against it. Georgia-Quebec appeals contending the trial court misconstrued the applicable code section, OCGA § 18-4-91, and imposed on it the burden of proving that Cable Atlanta had actual knowledge rather than actual notice of the entry of default judgment. Georgia-Quebec further contends that the evidence was insufficient to support the trial court’s finding that the motion was timely filed.
Decided October 4, 1984.
Michael Weinstock, for appellants.
Viola L. Sellers, Flora V. Devine, David R. Osborne, for appellee.
We find no merit in appellant’s arguments. The trial court stated in its order: “The Court determines there is not sufficient evidence to support any actual notice prior to August 11, 1983.” Although the trial court also determined that appellee had no actual knowledge of the default judgment until 60 days before the date appellee filed its motion for relief, the trial court’s holding was that appellee did not receive actual notice of the entry of default judgment until that date. Therefore, the trial court properly granted relief under OCGA § 18-4-91. There being some evidence to support the finding of the trial court as trier of fact, we must therefore affirm. Porter v. Calhoun County, 162 Ga. App. 839 (293 SE2d 4) (1982).

Judgment affirmed.


McMurray, C. J., and Deen, P. J., concur.